The proposed business enterprise is an intrusion into an exclusive residential section of the city. Its objectionable features are inherent in the business, and I am persuaded the ruling of the chancellor, retaining the injunction, was fully supported as to the facts and law by the following authorities, directly in point: Prendergast v. Walls, 257 Pa. 547,101 A. 826, decided in 1916; Hohl v. Modell, 264 Pa. 516, 107 A. 885, decided in 1919; Slingluff v. Tyson, 280 Pa. 206, 124 A. 420, decided in 1924; Mitchell v. Guaranty Co., 283 Pa. 361,129 A. 114, decided in 1925; Wright v. Lyons, 224 Mass. 167,112 N.E. 246 — and supported in principle by the cases of Kyser v. Hertzler, 188 Ala. 658, 65 So. 967; Higgins v. Bloch, (Ala.)104 So. 429;1 First Ave. Coal Co. v. Johnson, 171 Ala. 470,54 So. 598, 32 L.R.A. (N.S.) 522; Nat. Refining Co. v. Batte,135 Miss. 819, 100 So. 388, 35 A.L.R. 91.
The injunction enforced what was denominated by Mr. Blackstone "that excellent rule of gospel morality, of doing to others as we would they should do unto ourselves," and should not, in my opinion, be dissolved.
I therefore respectfully dissent.
THOMAS, J., concurs.
1 213 Ala. 209.